

117 HRES 609 IH: Providing for consideration of the bill (H.R. 1232) to require a five-year staffing plan for the Department of State, and for other purposes.
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 609IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Mast submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for consideration of the bill (H.R. 1232) to require a five-year staffing plan for the Department of State, and for other purposes.That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 1232) to require a five-year staffing plan for the Department of State, and for other purposes. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of H.R. 5127, as introduced, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment there to, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the majority leader and minority leader or their respective designees; and (2) one motion to recommit.2.Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 1232.